Citation Nr: 1744986	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case was then transferred to the Chicago, Illinois RO.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned at the Chicago, Illinois RO.  

In June 2015, the Board issued a decision on various issues and, in pertinent part, remanded the issue of service connection for a psychiatric disability to include PTSD.  In December 2016, this matter was remanded again.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for a psychiatric disability has been recharacterized as indicated on the front page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the recent Board remand, it was noted that prior VA examination determined that the Veteran did not have PTSD, but rather had an adjustment disorder.  However, due to inadequacies with that opinion, further development was necessary and thus, an addendum was obtained in December 2016.  The Board also noted in its prior remand that the RO did not attempt to corroborate the Veteran's claimed stressor of his unit coming under mortar/rocket and enemy fire presumably because PTSD was not diagnosed.

Since the Board's remand, however, additional medical evidence was received which reflected that the Veteran had a diagnosis of PTSD related to the claimed inservice enemy attacks as well as from claimed inservice sexual assault.  The record also indicated that the Veteran reported childhood sexual abuse by his step brother.  As such, the Veteran's claim of service connection for PTSD must also be developed as a sexual trauma claim.  

Based on the foregoing and due to the additional medical information, the Board finds that the Veteran should be afforded a new VA examination since there is a diagnosis of PTSD which has been now related, in part, to inservice sexual assault.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated Veterans Claims Assistance Act notice and develop the Veteran's claim of service connection for PTSD due to military sexual trauma and provide the Veteran an opportunity to provide additional detail/supporting evidence regarding his claimed sexual assault stressor.

2.  Attempt to verify through official sources if the Veteran's military unit came under enemy attack on: November 17, 1968; December 15, 1968; February 5, 1969; July 5, 1969; August 6, 1969; and/or on November 15, 1969.  

3.  The Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies should be accomplished.  

The examiner should provide an opinion as to the following questions for any current psychiatric disorder including an adjustment disorder, an anxiety disorder, a depressive disorder and PTSD:

(a) Is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service.  

(b) With regard to PTSD specifically, the examiner must indicate whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must also specifically state whether the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity and/or claimed inservice sexual assault.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

